Case 2:19-cv-01918-SVW-LAL Document 19 Filed 02/23/21 Page 1 of 1 Page ID #:4203




   1
   2
   3
   4
   5
   6
                                   UNITED STATES DISTRICT COURT
   7
                                  CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   NESSANE CACHO,                                    Case No. LACV 19-1918-SVW (LAL)

  11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                         RECOMMENDATION OF UNITED
  12                         v.                          STATES MAGISTRATE JUDGE
  13   W.L. MONTGOMERY, Warden,

  14                                      Respondent.

  15
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
  18   Report and Recommendation, and the remaining record, and has made a de novo determination.
  19          Accordingly, IT IS ORDERED THAT:
  20          1.     The Report and Recommendation is approved and accepted;
  21          2.     Judgment be entered denying the Petition and dismissing this action with
  22                 prejudice; and
  23          3.     The Clerk serve copies of this Order on the parties.
  24
  25
  26
                February 23, 2021
       DATED: _____________________                  ________________________________________
  27                                                 HONORABLE STEPHEN V. WILSON
  28                                                 UNITED STATES DISTRICT JUDGE
